DUNCAN, J.,
dissenting.
The dispositive issue in this case is whether Officer Taylor stopped defendant. Based on the totality of the circumstances of Taylor’s pursuit and questioning of defendant, I would conclude that Taylor stopped defendant no later than when he asked if defendant had any weapons. Because the stop was not justified by reasonable suspicion, it violated Article I, section 9, of the Oregon Constitution,1 and the trial court erred in denying defendant’s motion to suppress evidence that resulted from it. Therefore, I respectfully dissent.
*60Article I, section 9, protects individuals against unreasonable searches and seizures. For the purposes of Article I, section 9, a “seizure” occurs “(a) if a law enforcement officer intentionally and significantly restricts, interferes with, or otherwise deprives an individual of that individual’s liberty or freedom of movement; or (b) if a reasonable person under the totality of the circumstances would believe that (a) above has occurred.” State v. Ashbaugh, 349 Or 297, 316, 244 P3d 360 (2010) (emphasis omitted). A “stop” is a type of seizure; it is a temporary restraint on a person’s liberty, and it must be justified by reasonable suspicion. Id. at 308-09.
An officer may stop an individual through the use of physical force or through a show of authority. Id. at 309; State v. Warner, 284 Or 147, 161-62, 585 P2d 681 (1978); State v. Evans, 16 Or App 189, 197, 517 P2d 1225, rev den (1974) (“[T]he constraint of volition is equally real whether it arises by implication from the color of authority of the police or from their express command.”). In this case, defendant contends that Taylor stopped him through a show of authority.
An officer’s conduct may constitute a stop through a show of authority if the officer “summon [s the individual] away from a task” or requires the individual “to alter his course of conduct.” State v. Crandall, 197 Or App 591, 595, 108 P3d 16 (2005), rev’d on other grounds, 340 Or 645, 136 P3d 30 (2006). State v. Johnson, 105 Or App 587, 589-91, 805 P2d 747 (1991), is illustrative. In Johnson, three uniformed police officers responded to a report of a fight in an apartment building parking lot. They saw the defendant leave an apartment with a flashlight in his hand, walk to the edge of the parking lot, and turn and walk back toward the apartment. One of the officers called out to the defendant, who was 15 feet away and on a path bordered by a chest-high bush, and asked if the defendant would talk with him. The defendant replied, “Sure.” The officer told the defendant that he was investigating a report of a fight, and he asked if the defendant knew anything about the fight. The defendant said that he did not. The officer asked the defendant, who had his hand in his pocket, what was in his pocket. The defendant said, “Nothing,” and showed both of his hands to the officer. The officer said, “I can’t see you back *61there, can you step out [from behind the bush]?” (Brackets in original.) The defendant changed his course and walked the 15 feet to where the officers were standing.
We held that the officer’s conduct constituted a stop, explaining that, “[u]nder the circumstances, a reasonable person in [the] defendant’s position would conclude that he was being summoned by the officers and was not free to continue walking back to the apartment.” 105 Or App at 590. The officer’s request that the defendant change his course and approach the officers constituted a show of authority, which, we concluded, “converted the conversation into a stop.” Id. at 591.
Similarly, we have held that an officer’s conduct constitutes a stop if it would cause an individual to believe that he or she is not free to ignore the officer and go about his or her business. State v. Penney, 87 Or App 357, 360-61, 742 P2d 660 (1987) (discussed below); State v. Brown, 31 Or App 501, 506, 570 P2d 1001 (1977) (whether an officer has stopped an individual depends on whether the individual would believe that he or she “could refuse to cooperate and walk away”). Thus, if an officer causes an individual to believe that he or she has no choice but to talk with the officer, the officer has stopped the individual. Penney, 87 Or App at 360-61. In addition, if an officer causes an individual to believe that he or she is the subject of an ongoing investigation that could result in his or her immediate citation or arrest, the officer has stopped the individual. See, e.g., State v. Hall, 339 Or 7, 19, 115 P3d 908 (2005) (officer’s act of running a warrant check on the defendant constituted a stop).
In Penney, an officer saw the defendant walking away from a pedestrian mall. When the defendant noticed the officer’s patrol car, he turned around and headed back toward the mall. The officer drove after the defendant and “[a] short game of cat and mouse ensued.” 87 Or App at 359. The defendant ran away from the officer, and the officer followed in the patrol car, driving the wrong way down a one-way street and through the mall. The officer pulled over 10 feet behind the defendant and got out of the patrol car. The defendant stopped, turned around, and approached the officer.
*62We held that the officer’s pursuit was a show of authority that constituted a stop. Id. at 360-61. We explained:
“[T]he defendant was stopped when [the officer] pulled up and got out of his patrol car ten feet behind him. That represented the culmination of a police pursuit by a police officer in a patrol car of a pedestrian through and around a pedestrian mall. It is highly unlikely that, at that precise point, a reasonable person would have felt free to walk away. [The] [defendant had already demonstrated that he had no desire to engage the police in conversation when he changed directions on first sighting [the officer’s] patrol car and attempted to elude the police.”
Id. (emphasis added). Based on the officer’s pursuit, we concluded, “[I]t is clear that [the] defendant had no reason to assume that he was free to leave after the officer caught up with him.” Id. at 361.
Whether an encounter between an officer and an individual constitutes a stop for Article I, section 9, purposes is necessarily a “fact-specific inquiry into the totality of the circumstances of the particular case.” State v. Ehly, 317 Or 66, 78, 854 P2d 421 (1993). In this case, Taylor and his partner, Ruppel, were on patrol when they saw defendant and two other young men walking eastbound on a sidewalk at 5:30 p.m. Taylor and Ruppel were in a marked patrol car. Taylor was driving; he was headed north but was stopped at an intersection. Defendant and his companions crossed the intersection in front of the patrol car. The officers, who were on gang interdiction duty, decided to contact them. Taylor turned the patrol car east at the intersection and pulled over behind defendant and his companions. Both officers, who were in uniform and carrying guns, got out of the car. Taylor called out “Hi, guys.” Defendant’s companions stopped, but defendant did not. He continued walking, leaving his companions behind. Ruppel stayed with defendant’s companions, but Taylor followed defendant. He called out “Hey there,” in an effort to get defendant to stop and talk. Defendant ignored Taylor and kept walking. Taylor walked briskly to catch up to defendant. When Taylor came alongside defendant, defendant looked over at him, but kept walking. Taylor said, “We were hoping to talk to you. Is that *63okay? We were hoping to talk to you, okay?” At that point, defendant stopped, nodded, and said “Yeah.” Taylor said, “Would it be okay if we walked back to where your friends are?” Defendant said, “Okay,” and he and Taylor turned to walk back to where defendant’s companions and Ruppel had stopped, about 30 feet away. As they did, Taylor asked defendant his name, which defendant provided. Taylor then asked, “Do you have any weapons on you?”
Taylor testified that he did not have any legal basis to stop defendant and his companions. He did not have reasonable suspicion that they were engaged in criminal activity, and he did not have probable cause to believe that they had committed any violations. Taylor also testified that he did not have any reasonable suspicion that defendant posed a threat, much less an “immediate threat of serious physical injury” that would have justified officer safety measures. State v. Bates, 304 Or 519, 524, 747 P2d 991 (1987). Defendant had not made any threats, was not carrying any weapons in plain view, and had not made any furtive movements. By his own description, Taylor asked if defendant had any weapons to be “nosey.” He explained that he “asked about weapons hoping that [he would] get an opportunity to search and find a weapon.”
If defendant had not stopped when he did, Taylor would have continued to try to get him to stop. Taylor testified that, if defendant had not stopped, he would have tried to either talk to him more or ask him more questions. But, he testified, he would have given up “at some point.”
Under the totality of the circumstances in this case, Taylor stopped defendant. He pursued defendant, despite defendant’s efforts to avoid interaction; he asked defendant to change his course of conduct in order to talk in the presence of a second officer; and he questioned defendant about criminal activity. As a result of Taylor’s conduct, defendant was stopped no later than the point at which Taylor asked him if he had any weapons.
First, Taylor pursued defendant, even though, as in Penney, defendant demonstrated that he had no desire to speak with him. As described above, defendant did not stop when Taylor first called after him and his companions. *64Defendant’s companions stopped, but defendant did not; he ignored Taylor and kept walking, alone. When Taylor called out the second time, defendant still kept walking. And, when Taylor caught up to defendant, defendant looked over at him but still kept walking. By ignoring Taylor and walking away from him, defendant demonstrated that he did not want to talk with Taylor. As in Penney, Taylor’s pursuit in response demonstrated that defendant was not “free to leave after the officer caught up with him.” 87 Or App at 361. In other words, it demonstrated that defendant was not at liberty to “refuse to cooperate and walk away.” Brown, 31 Or App at 506.
Second, after defendant stopped, Taylor asked him to change course and return to where his companions and Ruppel had stopped. Taylor’s request is akin to the officer’s request in Johnson, which was also in the form of a question. As in Johnson, Taylor asked defendant, without justification, to stop what he was doing, change his direction, and come over to where he could be questioned by police officers. “Under the circumstances, a reasonable person in defendant’s position would conclude that he was being summoned by the officers and was not free to continue walking [in the direction he had been headed].” Johnson, 105 Or App at 590.
Third, after asking defendant to walk back to where Ruppel was, Taylor asked defendant his name and whether he had any weapons. As mentioned, Taylor did not observe any weapons in defendant’s possession or have any reason to believe that defendant posed a threat. Taylor’s question about whether defendant had any weapons would have indicated to defendant that he was the subject of a criminal investigation, specifically, an investigation into whether he was carrying a concealed weapon.
In sum, given the totality of the circumstances, a reasonable person in defendant’s position would not believe that he or she was free to go on about his or her business, but rather would believe that he or she had been summoned by the police and could not continue to walk away because the police were investigating whether he or she was currently engaged in criminal activity. Thus, although it is true that an officer is free to approach individuals on the street and *65question them, that is not all that happened here. Because of Taylor’s pursuit and redirection of defendant and his question about particular criminal activity, this case is distinguishable from cases in which an officer simply approaches or calls out to a person and makes generic inquiries without any indication that, if the individual does not respond, his ability to simply go about his business will be impaired.
Because Taylor stopped defendant, in violation of Article I, section 9, the trial court should have granted defendant’s motion to suppress. Therefore, I would reverse the trial court’s judgment, and I respectfully dissent.

 Article I, section 9, provides:
“No law shall violate the right of the people to be secure in their persons, houses, papers, and effects, against unreasonable search, or seizure; and no warrant shall issue but upon probable cause, supported by oath, or affirmation, and particularly describing the place to be searched, and the person or thing to be seized.”